TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00511-CR



                            Calandra Monee Stanfield, Appellant

                                               v.

                                 The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 70566, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              A jury convicted Calandra Monee Stanfield of aggravated assault with a deadly

weapon, see Tex. Penal Code § 22.02(a)(2), and the district court sentenced her to seven years’

confinement in the Texas Department of Criminal Justice. Appellant argues on appeal that

insufficient evidence supports the verdict, that the district court erred by admitting during the

guilt-innocent phase an indictment in an unrelated case, and that she suffered egregious harm

from the lack of a limiting instruction in the jury charge. We will affirm the district court’s

judgment of conviction.


                                       BACKGROUND

              The State alleged that appellant shot Joyce Nsabimana on November 11, 2012,

during an altercation at the apartment Nsabimana shared with Keasha Abney. The case was tried

to a jury in March 2019. The jury heard testimony from, among others, appellant; her ex-
girlfriend, Keasha Abney; the complainant, Nsabimana; Killeen jail employee MaryAnn McKeon;

appellant’s friend, Sylvia Miller; Killeen police officers Steven Kirk, Brant Allman, and Drew

Martin, and Detective Richard Tramp. 1

                    Appellant and Abney dated from 2005 until March 2012. After the breakup,

Abney began a relationship with Nsabimana and moved into an apartment with her. Appellant

and Abney tried to maintain a friendship despite the breakup but argued frequently. Abney and

Nsabimana eventually ended their relationship on November 9, 2012, but continued to share an

apartment because they were both on the lease. Later that night, Abney joined appellant and

appellant’s friend, Zulema Dominguez, at a club. Abney left after arguing with appellant,

leaving her phone in Dominguez’s truck. Abney went to appellant’s home to retrieve it the

following day. After talking briefly, Abney asked to accompany appellant while she ran errands

for a barbecue that appellant was hosting that day. Appellant agreed even though Abney was

significantly intoxicated. After they returned to appellant’s residence, Abney asked to stay for

the barbecue. Appellant refused because Abney had recently “embarrassed” her on a similar

occasion. Abney left and returned to the apartment that she shared with Nsabimana.

                    Appellant later sent Abney a text message to confirm that Abney had arrived

home safely. Nsabimana was using Abney’s phone to connect to the internet and saw the

message. Nsabimana asked if the sender was appellant, and appellant responded: “Yes, why are

you asking?” Nsabimana responded: “Because [Abney]’s obviously a liar. Sorry for bothering

you.” At trial, Nsabimana explained that she had wanted to “verify that it wasn’t [appellant]

because me and [Abney] had agreed at that point that we needed to stay away from her[.]” They


            1   We take the following factual description from the evidence and testimony admitted
at trial.
                                                   2
continued to exchange messages until appellant called Abney and told her (in Abney’s

recounting) to “get your bitch in check.”      Appellant subsequently called again to say the

messages had not stopped and that appellant was coming over to speak to Nsabimana.

               Appellant and Dominguez arrived at the apartment complex around midnight.

Abney met them on the landing outside the apartment and refused appellant’s demand to speak

to Nsabimana. Abney testified later that appellant then “reached under me, open[ed] the door

and call[ed] [Nsabimana].” Nsabimana came out of the apartment and started to leave until

appellant punched her in the face. Nsabimana responded by grabbing appellant in a headlock

until Abney separated them. At this point, Abney stood between Nsabimana and appellant;

Dominguez stood near Nsabimana. Abney and Dominguez each testified that appellant swung

her arm around Abney, and then both heard a “pop.” Similarly, Nsabimana testified that she saw

appellant “swing her arm, and then we heard a pop and then I realized I got shot.” Abney

testified that she went inside the apartment to call 911 while Dominguez tended to Nsabimana.

Appellant testified that she followed Abney into the apartment and saw Abney place a .380 pistol

on the windowsill. Appellant acknowledged that the pistol was hers, but she could not explain

how Abney had possession of it. Appellant took the weapon with her as she left in Dominguez’s

vehicle, a Chevrolet Avalanche.

               Shortly thereafter, Officer Kirk received a radio call regarding the shooting and a

description of the suspect, who was traveling in a “dark colored Chevy Avalanche.”             He

encountered the vehicle almost immediately and pulled it over. Appellant was in the driver’s

seat and Dominguez was in the passenger seat. Appellant denied knowing of the shooting and

granted permission to search her purse and the vehicle. Officer Kirk testified that he was looking

for a .380 caliber handgun because officers at the scene of the shooting had recovered a shell

                                                3
casing of that caliber. He found a .45 pistol in appellant’s purse but could not locate the .380.

Appellant asked Kirk what sort of weapon he was looking for, and he replied that he was

searching for a .380 pistol. She remained silent. Officer Kirk arrested appellant and transported

her to Killeen municipal jail.

               McKeon was the jail employee responsible for booking appellant into the facility.

McKeon informed appellant that McKeon was going to search her and asked if appellant “had

anything on her that was going to hurt [McKeon] in any way.” McKeon testified that appellant

motioned with her hands to the “back of her pants.” McKeon found a .380 handgun with a

magazine “below [appellant’s] waistband, almost in the crack of her buttocks.”

               While this was occurring, Nsabimana was transported to a hospital in Temple for

treatment of her wound.          Nsabimana described the events preceding the shooting to the

examining nurse, who recorded it in Nsabimana’s chart. Shelly Combs, a nurse employed at the

hospital who received the same specialized training as the examining nurse, read Nsabimana’s

statement into the record. It is generally consistent with Abney and Nsabimana’s testimony and

includes additional details. According to the statement, after Abney separated appellant and

Nsabimana, appellant said: “‘I’m an E5 in the military. Nobody gives a fuck what I do to you.’

And I was turning away. And that’s when I think she shot.”

               Dr. Jason Collins, M.D., testified that he treated Nsabimana for a single gunshot

wound that had gone through her body. Detective Richard Tramp testified that the bullet was

never recovered. Appellant’s friend, Sylvia Miller, testified that she watched the altercation

from her parked vehicle and saw Abney shoot Nsabimana. The jury convicted appellant, and the

district court imposed a sentence of confinement for seven years. This appeal followed.



                                                 4
                                         DISCUSSION

               Appellant argues in three issues, which we have reordered, that there is

insufficient evidence that she shot Nsabimana, that the district court abused its discretion by

admitting a copy of an indictment during the guilt-innocence phase charging her with assault in

an unrelated case, and that she was egregiously harmed by the omission of a limiting instruction

in the jury charge.


Sufficiency of the Evidence

               Appellant first challenges the sufficiency of the evidence to support her

conviction for aggravated assault with a deadly weapon.

               In assessing the sufficiency of the evidence to support a criminal conviction, we

“consider all the evidence in the light most favorable to the verdict and determine whether, based

on that evidence and reasonable inferences therefrom, a rational juror could have found the

essential elements of the crime beyond a reasonable doubt.” Hammack v. State, 622 S.W.3d 910,

914 (Tex. Crim. App. 2021). In reviewing the record, we defer “to the responsibility of the trier

of fact to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Walker v. State, 594 S.W.3d 330, 335 (Tex. Crim.

App. 2020). Each fact need not “point directly and independently to the guilt of the appellant, as

long as the cumulative force of all the incriminating circumstances is sufficient to support the

conviction.” Hammack, 622 S.W.3d at 914.

               We measure sufficiency by the elements of the offense as defined by the

hypothetically correct jury charge. Id. The hypothetically correct charge “accurately sets out the

law, is authorized by the indictment, does not unnecessarily increase the State’s burden of proof


                                                5
or unnecessarily restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried.” Walker, 594 S.W.3d at 336; see Malik v. State,

953 S.W.2d 234, 240 (Tex. Crim. App. 1997) (defining hypothetically correct charge).

               The hypothetically correct charge for this case required the State to prove that

appellant intentionally, knowingly, or recklessly caused bodily injury to Nsabimana and used or

exhibited a deadly weapon during the commission of the offense.             See Tex. Penal Code

§ 22.02(a)(2). Appellant argues that the evidence is insufficient because even if the jury chose to

disbelieve Miller, there is no “smoking gun” evidence to convict appellant because no one

testified to seeing her shoot Nsabimana. Appellant is correct that Abney, Dominguez, and

Nsabimana each testified that they did not see anyone with a firearm that night. However, there

is sufficient circumstantial evidence that appellant was the shooter.        See Acosta v. State,

429 S.W.3d 621, 625 (Tex. Crim. App. 2014) (“Circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be sufficient

to establish guilt.” (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007))).

Appellant went to Nsabimana’s apartment around midnight armed with a .45 caliber pistol and

demanded that Nsabimana to come out of the apartment. When Abney refused to call her,

appellant reached around her, opened the door, and shouted for Nsabimana come out. When

Nsabimana tried to leave, appellant “hit [her] in the face.” Dominguez, Nsabimana, and Abney

each testified to appellant making movements consistent with reaching around Abney to shoot

Nsabimana, and each witness heard a “pop” immediately prior to the gunshot injury.

               The evidence presented at trial would have allowed the jury to reasonably infer

that Appellant then left the scene, taking the .380 pistol with her, and concealed it on her person

to prevent Officer Kirk from finding it. By appellant’s account, she only told McKeon about it

                                                 6
out of concern that bringing a weapon into the jail “would be an additional charge.” Appellant’s

flight from the scene and attempt to conceal the weapon reasonably support an inference of guilt.

See Hammack, 622 S.W.3d at 918 n. 33 (noting that “evidence of flight or escape can support an

inference of guilt” (citing Bigby v. State, 892 S.W.2d 864, 883 (Tex. Crim. App. 1994)));

Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (explaining that “[a]ttempts to

conceal incriminating evidence . . . are probative of wrongful conduct”); see also Richardson

v. State, No. 13-18-00172-CR, 2019 WL 1716822, at *5 (Tex. App.—Corpus Christi Apr. 18, 2019,

no pet.) (mem. op., not designated for publication) (holding that “evidence of Richardson

attempting to conceal evidence, including the firearm, was admissible to prove his consciousness

of guilt”). We conclude that the cumulative force of all the evidence considered in the light most

favorable to the verdict would enable a rational jury to conclude that appellant shot Nsabimana.

Accordingly, we overrule appellant’s first issue.


Admission of Evidence

               Appellant argues in her second issue that the district court erred by admitting

during the guilt-innocence phase a copy of a 2003 indictment charging her with assault in an

unrelated case. We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. Rhomer v. State, 569 S.W.3d 664, 669 (Tex. Crim. App. 2019). A trial court abuses

its discretion “when it acts without reference to any guiding rules and principles” such that its

ruling is arbitrary or unreasonable. Id.; see Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim.

App. 2018) (explaining that under abuse-of-discretion standard, “the trial court’s decision

to admit or exclude evidence will be upheld as long as it was within the zone of

reasonable disagreement”).


                                                    7
               Appellant stated during her testimony that she had no “history of being in trouble

with the police” in her “adult life.” On cross-examination, the State asked how old she was in

2003. Appellant replied that she was twenty at the time, and the State showed her a copy of an

indictment dated March 18, 2003, charging her with the aggravated assault of Jason Gandy by

striking him with an automobile. The district court admitted the indictment as State’s Exhibit 30

over appellant’s objection. Appellant now argues that the indictment was inadmissible under

Rule of Evidence 613(a). 2

               Rule 613(a) provides in relevant part that “[e]xtrinsic evidence of a witness’s

prior inconsistent statement is not admissible unless the witness is first examined about the

statement and fails to unequivocally admit making the statement.” Tex. R. Evid. 613(a)(4).

Appellant argues that admitting the indictment violated Rule 613 because appellant admitted that

she had, in fact, previously been indicted for aggravated assault. However, the plain language of

Rule 613 allows the presentation of a prior inconsistent statement. See id.; Mumphrey v. State,

155 S.W.3d 651, 660 (Tex. App.—Texarkana 2005, pet. ref’d) (“Rule 613 governs the

admissibility of prior inconsistent statements for purposes of impeachment.”). An indictment “is

a written instrument presented to a court by a grand jury charging a person with the commission

of an offense,” see Jenkins v. State, 592 S.W.3d 894, 898 n. 13 (Tex. Crim. App. 2018) (citing

Tex. Const. art. V, § 12), it is not a written or oral statement by a witness to which Rule 613(a)

       2   Appellant also argues under this issue that “[i]f prior bad acts are not relevant apart
from supporting an inference of character, they are absolutely inadmissible under Rule 404(b).”
However, appellant’s brief contains no legal argument or citation to authorities to support this
assertion. To the extent that appellant attempts to challenge the admission of the indictment
under Rule 404(b), we overrule it as inadequately briefed. See Tex. R. App. P. 38.1(i) (“The
brief must contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record.”); Lucio v. State, 353 S.W.3d 873, 877–78 (Tex. Crim.
App. 2011) (holding issue inadequately briefed when brief contained single-sentence assertion
unaccompanied by argument or citation to authorities).
                                                8
might apply,3 see Abdygapparova v. State, 243 S.W.3d 191, 204 (Tex. App.—San Antonio 2007,

pet. ref’d) (“Texas Rule of Evidence 613(a) pertains to a prior inconsistent statement made

by the witness.” (internal quotation marks omitted) (emphasis added)). Cf. Batteas v. State,

No. 02-05-036-CR, 2006 WL 349709, at *9 (Tex. App.—Fort Worth Feb. 16, 2006, pet. ref’d)

(mem. op., not designated for publication) (holding witness’s “prior demeanor was not a prior

statement” for Rule 613(a) purposes). We conclude that appellant has not shown that the district

court abused its discretion by admitting State’s Exhibit 30, and we overrule appellant’s

second issue.


Jury Charge

                Appellant argues in her final issue that the lack of a limiting instruction in the jury

charge allowed the jury to consider the indictment admitted as State’s Exhibit 30 and that she

suffered egregious harm from this error.

                We review alleged jury-charge error through a two-step process, first determining

whether the charge was erroneous and, if so, whether sufficient harm resulted from the error to

require reversal. Cortez v. State, 469 S.W.3d 593, 598 (Tex. Crim. App. 2015). The degree of

harm required for reversal depends on whether the complaint of jury-charge error was preserved

in the trial court. Mendez v. State, 545 S.W.3d 548, 552 (Tex. Crim. App. 2018); see Almanza



       3   Another part of Rule 613 pertains to examining a witness about “circumstances or
statements that tend to show the witness’s bias or interest.” Tex. R. Evid. 613(b). Under
subsection (b), “[e]xtrinsic evidence of a witness’s bias or interest is not admissible unless the
witness is first examined about the bias or interest and fails to unequivocally admit it.” Id.
R. 613(b)(4). Appellant did not cite this subsection or address whether the indictment pertains to
her “bias or interest.” To the extent that appellant intended to argue on appeal that admitting the
indictment violated Rule 613(b), as opposed to 613(a), we overrule it as inadequately briefed.
See Tex. R. App. P. 38.1(a)(i) (providing that appellant’s “brief must contain a clear and concise
argument for the contentions made, with appropriate citations to authorities and to the record”).
                                                  9
v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g) (setting forth procedure for

appellate review of claimed jury-charge error).

               A trial court has a duty to deliver to the jury “a written charge distinctly setting

forth the law applicable to the case[.]” Tex. Code Crim. Proc. art. 36.14. The charge here

provided, in relevant part:


       You are instructed that if there is any testimony before you in the case regarding
       the Defendant’s having committed offenses other than the offense alleged against
       her in the indictment in the case, you cannot consider said testimony for any
       purpose unless you find and believe beyond a reasonable doubt that the Defendant
       committed such other offenses, if any were committed, and even then you only
       consider the same in determining the identity, intent, knowledge, preparation,
       motive, or plan of the Defendant, in connection with the offense, if any, alleged
       against her in the indictment in the case, and for no other purpose.


Appellant argues that the district court erred by instructing the jury that it could consider

extraneous conduct because State’s Exhibit 30 was admitted for impeachment purposes only.

The State responds that there was no error because the district court was not required to limit the

use of that evidence in the charge. We agree with the State.

               Rule of Evidence 105(a) provides:         “If the court admits evidence that is

admissible against a party or for a purpose—but not against another party or for another

purpose—the court, on request, must restrict the evidence to its proper scope and instruct the jury

accordingly.” Tex. R. Evid. 105(a). If a defendant does not request a limiting instruction at the

time the evidence is admitted, “the trial judge has no obligation to limit the use of that evidence

later in the jury charge.” Delgado v. State, 235 S.W.3d 244, 251 (Tex. Crim. App. 2007) (citing

Hammock v. State, 46 S.W.3d 889, 894 (Tex. Crim. App. 2001)); see Williams v. State, 273

S.W.3d 200, 230 (Tex. Crim. App. 2008) (“A failure to request a limiting instruction at the time

evidence is presented renders the evidence admissible for all purposes and relieves the trial judge
                                                  10
of any obligation to include a limiting instruction in the jury charge.”). Because appellant’s trial

counsel did not request an instruction, the district court was under no duty to limit its use by

including a limiting instruction in the jury charge. See Delgado, 235 S.W.3d at 251; Williams,

273 S.W.3d at 230; Irielle v. State, 441 S.W.3d 868, 880 (Tex. App.—Houston [14th Dist.] 2014,

no pet.) (holding trial judge not required to include extraneous-offense instruction in jury

charge when defendant’s counsel failed to request limiting instruction). We overrule appellant’s

final issue.


                                          CONCLUSION

               Having overruled appellant’s issues, we affirm the district court’s judgment.




                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Baker, Kelly, and Smith

Affirmed

Filed: July 23, 2021




                                                11